Attachment To Advisory Action

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice. The Examiner notes that although Applicant's amendment filed 05/31/2022 attempts to further limit the claimed invention, the amendments do not overcome the following list of 102 rejections.

102a1/a2 for at least claims 13 and 16

US 2006/0207258; refer to figures 1-3


    PNG
    media_image1.png
    745
    844
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    727
    719
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    727
    719
    media_image3.png
    Greyscale




US 2006/0130483; refer to figures 2 and 3 (using the same interpretation as shown above by the marked-up drawings for US 2006/0207258)

US 2008/0282703; refer to figure 3 (using the same interpretation as shown above by the marked-up drawings for US 2006/0207258)

US 2018/0306437; refer to figures 3B, 3C (using the same interpretation as shown above by the marked-up drawings for US 2006/0207258)


/William H Rodriguez/Primary Examiner, Art Unit 3741